DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on October 23, 2020.
Claims 1-58 are under examination.

Examiner’s Note
The examiner notes that there are significant differences between several of the independent claims. For example, claims 1, 6 and 17 differ vastly from claims 30, 35 and 46. Because the located prior art reads upon the claims, examiner has determined that there is no additional burden on the examiner and a restriction requirement is not made.  However, applicant is cautioned that if the claims diverge during prosecution, the claims may be subject to a restriction at that point.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-25, 27-54 and 55-58  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Son  et al. (USP: 2021/0212035).

As per Claim 1 Son teaches the method of wireless communication by a wireless communication device, comprising:
 receiving a packet including a physical layer preamble that includes a first portion (Paragraph 099-0101 FIG. 7(a), a preamble of the legacy PPDU includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG). In an embodiment of the present invention, the L-STF, the L-LTF, and the L-SIG may be referred to as a legacy preamble. ) and a second portion following the first portion, the first portion including a legacy signal field (L-SIG) the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the second portion (Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including);
(Paragraph 0257- 0261 within a PPDU bandwidth signaled in the U-SIG field, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted); and receiving the packet based on the determined bandwidth (Paragraph 0012, 0025 the U-SIG field includes a bandwidth field indicating the total bandwidth in which the PPDU is transmitted).

As per Claim 2 Son teaches the method of claim 1, wherein the one or more subsequent fields includes a non-legacy signal field following U-SIG, the non-legacy signal field including a common field and a user specific field consisting of one or more user fields (Paragraph 0098, 0107 a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be. FIG. 7(d) illustrates detailed field configurations of RL-SIG and L-SIG commonly used in the PPDU formats.).

As per Claim 3 Son teaches the method of claim 2, further comprising: determining a value of a compression field of U-SIG that is associated with the non-legacy signal field (Paragraph0101 a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration of a non-legacy preamble may be modified according to an EHT PPDU format); and determining a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the value of the compression field (Paragraph 0098 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. ).

As per Claim 4 Son teaches the method of claim 3, wherein the packet is determined to be formatted in accordance with a full-bandwidth multi-user multiple-input multiple-output (MU-MIMO) PPDU format based on the value of the compression field, each of the user fields in the non-legacy signal field being formatted for a respective MU-MIMO allocation (Paragraph 0261, 0263, 0265 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.).

As per Claim 5 Son teaches the method of claim 4, wherein resource unit (RU) allocation information is absent from the common field in the non-legacy signal field (Paragraph 0012, 0117, 0275 A specific configuration of a non-legacy preamble may be modified according to an EHT PPDU format. For example FIG. 26 illustrates an embodiment of large resource unit (RU) allocation according to an embodiment. The RA field may indicate configurations of resource units segmented in a bandwidth for transmission of the HE MU PPDU, ).

As per Claim 6 Son teaches a method for wireless communication by a wireless communication device comprising:
 receiving, via a wireless channel, a packet including a physical layer preamble that includes a first portion (Paragraph 099-0101 FIG. 7(a), a preamble of the legacy PPDU includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG). In an embodiment of the present invention, the L-STF, the L-LTF, and the L-SIG may be referred to as a legacy preamble)  and a second portion following the first portion, the first portion including a legacy signal field (L-SIG), the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the second portion(Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including);
 determining a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the information carried in U-SIG(Paragraph 0098-0101 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration ); determining one or more punctured subchannels of the wireless channel based on the PPDU format of the packet (Paragraph 0012, 0016-0120 a punctured RU in the middle in order to efficiently receive the SU PPDU. Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels); and 
(Paragraph 0118, 0136, 0138 a preamble puncturing mode is possible in an MU PPDU in which an AP transmits a PPDU to a plurality of STAs, wherein the Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels.).

As per Claim 7 Son teaches the method of claim 6, wherein the PPDU format is a multi-user (MU) PPDU format (Paragraph 0012, 0115, 0117, The MU PPDU corresponds to a PPDU format for concurrent reception by multiple users, and therefore the EHT-SIG field is required to be transmitted subsequently to the U-SIG field. The RA field may indicate configurations of resource units segmented in a bandwidth for transmission of the HE MU PPDU, )..

As per Claim 8 Son teaches the method of claim 6, wherein the one or more subsequent fields includes a non-legacy signal field comprising a common field and a user specific field consisting of one or more user fields, the common field including resource unit (RU) allocation information for a single user(Paragraph 0101, 0129 a non-legacy preamble may be modified according to an EHT PPDU format. For example, a resource unit allocation (RU) field of the HE-SIG-B field included in the HE MU PPDU may include information on a configuration of a resource unit).

As per Claim 9 Son teaches the method of claim 8, wherein the one or more punctured subchannels are determined based on the RU allocation information (Paragraph 0115 – 0118 Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels, such as 80, 160, and 320 MHz, a discontinuous channel (if puncturing of only edge 20 MHz is considered to be discontinuous) type should be signaled in the case of 320 MHz by expressing whether each of 15 20 MHz sub-channels remaining after excluding a primary channel is used. The RUs allocated to the STA are discontinuous, the STA should recognize a punctured RU in the middle in order to efficiently receive the SU PPDU. Accordingly, the AP may transmit the SU PPDU including information (e.g., a puncturing pattern of the RUs, etc.) of punctured RUs among the RUs allocated to the STA).

As per Claim 10 Son teaches the method of claim 8, wherein the non-legacy signal field consists of only one user field, the one user field being for the single user (Paragraph 0117, 0124 FIG. 8(a) a single STA nn EHT SU PPDU is a PPDU used for single user (SU) transmission between an AP and a single STA, and an EHT-SIG-A field for additional signaling may be located after the U-SIG field. For example, the SU PPDU is a PPDU transmitted only to a single terminal).

As per Claim 11 Son teaches the method of claim 8, further comprising: determining a value of a compression field of U-SIG that is associated with the non-legacy signal field; and determining that the wireless channel is punctured based on the value of the compression field  (Paragraph 0098, 0107 a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be. FIG. 7(d) illustrates detailed field configurations of RL-SIG and L-SIG commonly used in the PPDU formats.).

As per Claim 12 Son teaches the method of claim 11, further comprising: determining a granularity of the RU allocation information based on a puncturing granularity of the one or more punctured subchannels (Paragraph 0020, 0120, 0138 the PPDU further includes puncturing information indicating a puncturing pattern of at least one resource unit allocated to the terminal. when data is transmitted with RU allocation corresponding to 20 MHz within 80 MHz RU allocation, sub-channels remaining after excluding 80 MHz channels including a main 20 MHz channel in the total 320 MHz channel bandwidth, are combined to perform transmission...).

As per Claim 13 Son teaches the method of claim 11, wherein at least one of the punctured subchannels is determined based on a punctured channel indication bitmap included in U-SIG (Paragraph 0116, 0186, 0261 the SU PPDU, a puncturing mode field, which includes information indicating, in a bitmap format, etc.,  the total bandwidth in which the PPDU is transmitted via the bandwidth field included in the U-SIG, and may recognize punctured RUs in the total bandwidth via the puncturing mode field.).

As per Claim 14 Son teaches the method of claim 6, wherein the PPDU format is a single-user (SU) PPDU format (Paragraph 0268 FIG. 25(a) illustrates an example of an EHT-SIG field of an SU PPDU, and in the EHT-SIG field of the SU PPDU. One EHT-SIG user specific field #2 may be included in a user specific field of the SU PPDU. ).

As per Claim 15 Son teaches the method of claim 14, further comprising: determining a value of an SU preamble puncturing field of U-SIG (Paragraph0101, 0201  a universal signal field (U-SIG), for example, configurations of fields included EHT-SIG fields may vary according to at least one field value included in the U-SIG field of the SU/MU PPDU.); and determining that the wireless channel is punctured based on the value of the SU preamble puncturing field (Paragraph 0112, 0117 A punctured and modified channel type may be signaled directly in the BW field, or may be signaled using the BW field with a field (e.g., a field within the EHT-SIG field) appearing after the BW field and the SU PPDU may recognize a punctured resource in the allocated bandwidth).

As per Claim 16 Son teaches the method of claim 6, wherein a bandwidth of the wireless channel is equal to 160 MHz, 240 MHz, or 320 MHz(Paragraph 0140 FIG. 11 illustrates RU allocation distribution for each of 160 MHz may be implemented in a form in which an 80 MHz RU of FIG. 11(c) is repeated twice. 320 MHz may be implemented in a form in which 160 MHz is repeated twice, or the 80 MHz RU of FIG. 11(c) is repeated four times. 240 MHz is implemented in a form of 80 MHz+160 MHz or 160 MHz+80 MHz).


receiving, via a wireless channel, a packet including a physical layer preamble that includes a first portion (Paragraph 099-0101 FIG. 7(a), a preamble of the legacy PPDU includes a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG). In an embodiment of the present invention, the L-STF, the L-LTF, and the L-SIG may be referred to as a legacy preamble) and a second portion following the first portion, the first portion including a legacy signal field (L-SIG), the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the second portion(Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including); identifying a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the information carried in U-SIG(Paragraph 0098-0101 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration ), the PPDU format being (Paragraph 0112-0115 The MU PPDU corresponds to a PPDU format for concurrent reception by multiple users); and receiving the packet based on the identified PPDU format (Paragraph 0120-0124 a PPDU format signaled in a PPDU format field. ).

As per Claim 18 Son teaches the method of claim 17, wherein the one or more subsequent fields includes a non-legacy signal field, the identifying of the PPDU format comprising: determining a value of a compression field of U-SIG that is associated with the non-legacy signal field(Paragraph 0098, 0107, 0202 a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be. For example, if a field value included in the U-SIG field indicates that OFDMA is not applied or indicates single user transmission, a field for allocating a resource unit may be omitted so as not to be included in the EHT-SIG field..); and determining, based on the value of the compression field, whether the PPDU format is a first compression mode of the MU PPDU format, a second compression mode of the MU PPDU format, or the MU PPDU format without compression (Paragraph 0218 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU  ).

As per Claim 19 Son teaches the method of claim 18, wherein the compression field comprises one or more bits indicating whether the PPDU format is implemented with or without compression, the method further comprising: determining, based on a value of the one or more bits of the compression field, that the PPDU format is implemented with (Paragraph 0218-0220 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU ); and determining whether the PPDU format is the first compression mode of the MU PPDU format or the second compression mode of the MU PPDU format based on information included in a bandwidth and punctured information field of U-SIG (Paragraph 0254- 0256 the EHT-SIG RU allocation field may be included in the EHT-SIG field when it is indicated that a compression mode is not applied, by a compression field included in U-SIG.).

As per Claim 20 Son teaches the method of claim 18, wherein the receiving of the packet comprises: processing the packet as an orthogonal frequency-division multiple access (OFDMA) PPDU based on determining that the PPDU format is the MU PPDU format without compression (Paragraph 0253-0259 PPDU bandwidth signaled in the U-SIG field, only a puncturing (preamble puncturing)-applied type is signaled, and the reception device may thus recognize a MU-PPDU type (RU configuration). That is, if the non-OFDMA PPDU to which OFDMA is not applied is transmitted, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted).

As per Claim 21 Son teaches the method of claim 18, wherein the receiving of the packet comprises: processing the packet as a full-bandwidth single-user (SU) or MU multiple-input multiple-output (MIMO) PPDU based on determining that the PPDU (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 22 Son teaches the method of claim 21, wherein the processing of the packet comprises: determining that resource unit (RU) allocation information is absent from a common field of the non-legacy signal field (Paragraph 0101, 0129 a non-legacy preamble may be modified according to an EHT PPDU format. For example, a resource unit allocation (RU) field of the HE-SIG-B field included in the HE MU PPDU may include information on a configuration of a resource unit).

As per Claim 23 Son teaches the method of claim 21, wherein the processing of the packet comprises: determining whether the packet is a full-bandwidth SU PPDU or a full-bandwidth MU-MIMO PPDU based on an integer value (n) included in a number of symbols of the non-legacy signal field or non-OFDMA users field of U-SIG  (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 24 Son teaches the method of claim 23, wherein the processing of the packet further comprises: determining that a user specific field of the non-legacy signal field consists of a single user field based on determining that the packet is a full-bandwidth SU PPDU(Paragraph 0112, 0229 0098 a field commonly used in any PPDU format, such as PPDU format and BW, and a field defined differently for each PPDU format. The PPDU format is a classifier that classifies EHT single user (SU), a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be For example, in a case of the SU PPDU, a common field of the EHT-SIG may be omitted or replaced, or the SU PPDU may have a different configuration in which a user specific field is replaced, reduced to one, or the like. ); and determining that the user specific field of the non-legacy signal field includes multiple user fields based on determining that the packet is a full-bandwidth MU-MIMO PPDU(Paragraph 0101,  0229 a non-legacy preamble may be modified according to an EHT PPDU format. For example, EHT-SIG-A and EHT-SIG-B may be used only in a part of the EHT PPDU format. ).

As per Claim 25 Son teaches the method of claim 18, wherein the receiving of the packet comprises: processing the packet as a punctured SU or MU-MIMO PPDU based on determining that the PPDU format is the second compression mode of the MU-MIMO format (Paragraph 0218 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU  ).

As per Claim 27 Son teaches the method of claim 25, wherein the processing of the packet comprises: determining whether the packet is a punctured SU PPDU or a punctured MU-MIMO PPDU based on an integer value (n) included in a number of symbols of the non-legacy signal field or non-OFDMA users field of U-SIG.


As per Claim 28 Son teaches the method of claim 25, wherein the processing of the packet further comprises: determining that a user specific field of the non-legacy signal field consists of a single user field based on determining that the packet is a punctured SU PPDU (Paragraph 0112-0115 For example, in a case of the SU PPDU, a common field of the EHT-SIG may be omitted or replaced, or the SU PPDU may have a different configuration in which a user specific field is replaced, reduced to one, or the like); and determining that the user specific field of the non-legacy signal field includes multiple user fields based on determining that the packet is a punctured MU-MIMO PPDU (Paragraph 0218 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU  )..

As per Claim 29 Son teaches the method of claim 18, wherein the receiving of the packet comprises: processing the packet as a full-bandwidth MU MIMO PPDU based on (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 30 Son teaches a wireless communication device comprising:
 at least one modem (Paragraph 0083, 0088 That is, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit ); 
at least one processor communicatively coupled with the at least one modem (Paragraph 0083, 0088 a modem or a modulator/demodulator ); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (Paragraph 0088 According to an embodiment, the processor 210): 
receive a packet including a physical layer preamble that includes a first portion and a second portion following the first portion, the first portion including a legacy signal field (L-SIG), the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the second (Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including); determine a bandwidth of the packet based on the information carried in U-SIG(Paragraph 0257- 0261 within a PPDU bandwidth signaled in the U-SIG field, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted); and receive the packet based on the determined bandwidth(Paragraph 0012, 0025 the U-SIG field includes a bandwidth field indicating the total bandwidth in which the PPDU is transmitted).

As per Claim 31 Son teaches the wireless communication device of claim 30, wherein the one or more subsequent fields includes a non-legacy signal field following U-SIG, the non-legacy signal field including a common field and a user specific field consisting of one or more user fields (Paragraph0101 a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration of a non-legacy preamble may be modified according to an EHT PPDU format); and determining a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the value of the compression field (Paragraph 0098 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. ).

As per Claim 32 Son teaches the wireless communication device of claim 31, wherein execution of the processor-readable code is further configured to: determine a value of a compression field of U-SIG that is associated with the non-legacy signal field (Paragraph0101 a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration of a non-legacy preamble may be modified according to an EHT PPDU format); and determine a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the value of the compression field (Paragraph 0098 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. ).


As per Claim 33 Son teaches the wireless communication device of claim 32, wherein the packet is determined to be formatted in accordance with a full-bandwidth multi-user multiple-input multiple-output (MU-MIMO) PPDU format based on the value of the compression field, each of the user fields in the non-legacy signal field being formatted for a respective MU-MIMO allocation(Paragraph 0261, 0263, 0265 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.).

(Paragraph 0012, 0117, 0275 A specific configuration of a non-legacy preamble may be modified according to an EHT PPDU format. For example FIG. 26 illustrates an embodiment of large resource unit (RU) allocation according to an embodiment. The RA field may indicate configurations of resource units segmented in a bandwidth for transmission of the HE MU PPDU ).

As per Claim 35 Son teaches a wireless communication device comprising: 
at least one modem (Paragraph 0083, 0088 That is, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit );
 at least one processor communicatively coupled with the at least one modem (Paragraph 0083, 0088 a modem or a modulator/demodulator ); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (Paragraph 0088 According to an embodiment, the processor 210):
 receive, via a wireless channel, a packet including a physical layer preamble that includes a first portion and a second portion following the first portion, the first portion including a legacy signal field (L-SIG), the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more  (Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including);
 determine a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the information carried in U-SIG (Paragraph 0098-0101 FIG. 7 illustrates an example of a format of a PLCP Protocol data unit (PPDU) for each of various standard generations. a universal signal field (U-SIG), and an extremely high throughput signal a specific configuration ), determine one or more punctured subchannels of the wireless channel based on the PPDU format of the packet (Paragraph 0012, 0016-0120 a punctured RU in the middle in order to efficiently receive the SU PPDU. Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels); and receive the packet based on the determined punctured subchannels (Paragraph 0118, 0136, 0138 a preamble puncturing mode is possible in an MU PPDU in which an AP transmits a PPDU to a plurality of STAs, wherein the Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels.).

(Paragraph 0012, 0115, 0117, The MU PPDU corresponds to a PPDU format for concurrent reception by multiple users, and therefore the EHT-SIG field is required to be transmitted subsequently to the U-SIG field. The RA field may indicate configurations of resource units segmented in a bandwidth for transmission of the HE MU PPDU ).

As per Claim 37 Son teaches the wireless communication device of claim 35, wherein the one or more subsequent fields includes a non-legacy signal field comprising a common field and a user specific field consisting of one or more user fields, the common field including resource unit (RU) allocation information for a single user (Paragraph 0101, 0129 a non-legacy preamble may be modified according to an EHT PPDU format. For example, a resource unit allocation (RU) field of the HE-SIG-B field included in the HE MU PPDU may include information on a configuration of a resource unit).

As per Claim 38 Son teaches the wireless communication device of claim 37, wherein the one or more punctured subchannels are determined based on the RU allocation information (Paragraph 0115 – 0118 Puncturing may be performed for each 20 MHz sub-channel, so that if puncturing is performed for BW having a large number of 20 MHz sub-channels, such as 80, 160, and 320 MHz, a discontinuous channel (if puncturing of only edge 20 MHz is considered to be discontinuous) type should be signaled in the case of 320 MHz by expressing whether each of 15 20 MHz sub-channels remaining after excluding a primary channel is used. The RUs allocated to the STA are discontinuous, the STA should recognize a punctured RU in the middle in order to efficiently receive the SU PPDU. Accordingly, the AP may transmit the SU PPDU including information (e.g., a puncturing pattern of the RUs, etc.) of punctured RUs among the RUs allocated to the STA).

As per Claim 39 Son teaches the wireless communication device of claim 37, wherein the non-legacy signal field consists of only one user field, the one user field being for the single user (Paragraph 0117, 0124 FIG. 8(a) a single STA nn EHT SU PPDU is a PPDU used for single user (SU) transmission between an AP and a single STA, and an EHT-SIG-A field for additional signaling may be located after the U-SIG field. For example, the SU PPDU is a PPDU transmitted only to a single terminal).

As per Claim 40 Son teaches the wireless communication device of claim 37, wherein execution of the processor-readable code is further configured to: determine a value of a compression field of U-SIG that is associated with the non-legacy signal field; and determine that the wireless channel is punctured based on the value of the compression field (Paragraph 0098, 0107 a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be. FIG. 7(d) illustrates detailed field configurations of RL-SIG and L-SIG commonly used in the PPDU formats.).

As per Claim 41 Son teaches the wireless communication device of claim 40, wherein execution of the processor-readable code is further configured to: determine a (Paragraph 0020, 0120, 0138 the PPDU further includes puncturing information indicating a puncturing pattern of at least one resource unit allocated to the terminal. when data is transmitted with RU allocation corresponding to 20 MHz within 80 MHz RU allocation, sub-channels remaining after excluding 80 MHz channels including a main 20 MHz channel in the total 320 MHz channel bandwidth, are combined to perform transmission...).

As per Claim 42 Son teaches the wireless communication device of claim 40, wherein at least one of the punctured subchannels is determined based on a punctured channel indication bitmap included in U-SIG (Paragraph 0116, 0186, 0261  That is, in the case of the SU PPDU, a puncturing mode field, which includes information indicating, in a bitmap format, etc., the total bandwidth in which the PPDU is transmitted via the bandwidth field included in the U-SIG, and may recognize punctured RUs in the total bandwidth via the puncturing mode field.).

As per Claim 43 Son teaches the wireless communication device of claim 35, wherein the PPDU format is a single-user (SU) PPDU format (Paragraph 0268 FIG. 25(a) illustrates an example of an EHT-SIG field of an SU PPDU, and in the EHT-SIG field of the SU PPDU. One EHT-SIG user specific field #2 may be included in a user specific field of the SU PPDU. ).

 (Paragraph0101, 0201  a universal signal field (U-SIG), for example, configurations of fields included EHT-SIG fields may vary according to at least one field value included in the U-SIG field of the SU/MU PPDU.); and determine that the wireless channel is punctured based on the value of the SU preamble puncturing field (Paragraph 0112, 0117 A punctured and modified channel type may be signaled directly in the BW field, or may be signaled using the BW field with a field (e.g., a field within the EHT-SIG field) appearing after the BW field and the SU PPDU may recognize a punctured resource in the allocated bandwidth).

As per Claim 45 Son teaches the wireless communication device of claim 35, wherein a bandwidth of the wireless channel is equal to 160 MHz, 240 MHz, or 320 MHz (Paragraph 0140 FIG. 11 illustrates RU allocation distribution for each of 160 MHz may be implemented in a form in which an 80 MHz RU of FIG. 11(c) is repeated twice. 320 MHz may be implemented in a form in which 160 MHz is repeated twice, or the 80 MHz RU of FIG. 11(c) is repeated four times. 240 MHz is implemented in a form of 80 MHz+160 MHz or 160 MHz+80 MHz).

As per Claim 46 Son teaches a wireless communication device comprising:
(Paragraph 0083, 0088 That is, the processor 110 may be a modem or a modulator/demodulator for modulating and demodulating wireless signals transmitted to and received from the communication unit );
at least one processor communicatively coupled with the at least one modem (Paragraph 0083, 0088 a modem or a modulator/demodulator ); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (Paragraph 0088 According to an embodiment, the processor 210):
 receive, via a wireless channel, a packet including a physical layer preamble that includes a first portion and a second portion following the first portion, the first portion including a legacy signal field (L-SIG), the second portion including a repeat of L-SIG (RL-SIG) that immediately follows L-SIG and a universal signal field (U-SIG) that immediately follows RL-SIG and carries information for interpreting one or more subsequent fields of the second portion (Paragraph 0199-0204  Referring to FIG. 7(a), an SU/MU PPDU for single/multi-user transmission may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal field (L-SIG), and a repeated legacy signal field (RL-SIG). The four fields mentioned above are legacy fields included also in the flax PPDU format of FIG. 7(c). A U-SIG field is a field newly introduced in be that is an EHT communication standard, and is a field to be commonly included in a subsequent generation 802.11 standard PPDU including); identify a physical layer convergence protocol (PLCP) protocol data unit (PPDU) format of the packet based on the information carried in U-SIG (Paragraph 0257- 0261 within a PPDU bandwidth signaled in the U-SIG field, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted), the PPDU format being based on a multi-user (MU) PPDU format (Paragraph 0112-0115 The MU PPDU corresponds to a PPDU format for concurrent reception by multiple users); and receive the packet based on the identified PPDU format (Paragraph 0120-0124 a PPDU format signaled in a PPDU format field).

As per Claim 47 Son teaches the wireless communication device of claim 46, wherein the one or more subsequent fields includes a non-legacy signal field, the identifying of the PPDU format comprising: determining a value of a compression field of U-SIG that is associated with the non-legacy signal field (Paragraph 0098, 0107, 0202 a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be. For example, if a field value included in the U-SIG field indicates that OFDMA is not applied or indicates single user transmission, a field for allocating a resource unit may be omitted so as not to be included in the EHT-SIG field..); and determining, based on the value of the compression field, whether the PPDU format is a first compression mode of the MU PPDU format, a second compression mode of the MU PPDU format, or the MU PPDU format without compression (Paragraph 0218 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU ).

 (Paragraph 0218-0220 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU ); and determining whether the PPDU format is the first compression mode of the MU PPDU format or the second compression mode of the MU PPDU format based on information included in a bandwidth and punctured information field of U-SIG (Paragraph 0254- 0256 the EHT-SIG RU allocation field may be included in the EHT-SIG field when it is indicated that a compression mode is not applied, by a compression field included in U-SIG.).

As per Claim 49 Son teaches the wireless communication device of claim 47, wherein the receiving of the packet comprises: processing the packet as an orthogonal frequency-division multiple access (OFDMA) PPDU based on determining that the PPDU format is the MU PPDU format without compression (Paragraph 0253-0259 PPDU bandwidth signaled in the U-SIG field, only a puncturing (preamble puncturing)-applied type is signaled, and the reception device may thus recognize a MU-PPDU type (RU configuration). That is, if the non-OFDMA PPDU to which OFDMA is not applied is transmitted, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted).

As per Claim 50 Son teaches the wireless communication device of claim 47, wherein the receiving of the packet comprises: processing the packet as a full-bandwidth single-user (SU) or MU multiple-input multiple-output (MIMO) PPDU based on determining that the PPDU format is the first compression mode of the MU-MIMO format (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 51 Son teaches the wireless communication device of claim 50, wherein the processing of the packet comprises: determining that resource unit (RU) allocation information is absent from a common field of the non-legacy signal field (Paragraph 0101, 0129 a non-legacy preamble may be modified according to an EHT PPDU format. For example, a resource unit allocation (RU) field of the HE-SIG-B field included in the HE MU PPDU may include information on a configuration of a resource unit).

(Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).


As per Claim 53 Son teaches the wireless communication device of claim 52, wherein the processing of the packet further comprises: determining that a user specific field of the non-legacy signal field consists of a single user field based on determining that the packet is a full-bandwidth SU PPDU (Paragraph 0112, 0229 0098 a field commonly used in any PPDU format, such as PPDU format and BW, and a field defined differently for each PPDU format. The PPDU format is a classifier that classifies EHT single user (SU), a non-legacy PPDU (i.e., EHT PPDU) format based on 802.11be For example, in a case of the SU PPDU, a common field of the EHT-SIG may be omitted or replaced, or the SU PPDU may have a different configuration in which a user specific field is replaced, reduced to one, or the like. );  and  (Paragraph 0101, 0261, 0263, 0265 a non-legacy preamble may be modified according to an EHT PPDU format configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.).


As per Claim 54 Son teaches the wireless communication device of claim 47, wherein the receiving of the packet comprises: processing the packet as a punctured SU or MU-MIMO PPDU based on determining that the PPDU format is the second compression mode of the MU-MIMO format (Paragraph 0218 the value of the EHT-SIG compression field is 1 and the number of MU-MIMO users is 1, a reception device recognizes the received PPDU as an SU PPDU  ).


As per Claim 56 Son teaches the wireless communication device of claim 54, wherein the processing of the packet comprises: determining whether the packet is a punctured SU PPDU or a punctured MU-MIMO PPDU based on an integer value (n) included in a number of symbols of the non-legacy signal field or non-OFDMA users field of U-SIG  (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 57 Son teaches the wireless communication device of claim 54, wherein the processing of the packet further comprises: determining that a user specific field of the non-legacy signal field consists of a single user field based on determining that the packet is a punctured SU PPDU; and determining that the user specific field of the non-legacy signal field includes multiple user fields based on determining that the packet is a punctured MU-MIMO PPDU  (Paragraph 0265, 0268 A spatial configuration field indicates the number of MU-MIMO spatial streams allocated to the reception device corresponding to the STA-ID, and 4 bits may be allocated.. Specifically, the SU PPDU may include fields that have failed to be included in the EHT-SIG field due to the size restriction of a U-SIG field and a specific field (e.g., a Number Of EHT-SIG Symbols Or MU-MIMO Users field, etc.) indicating the number of users of MU-MIMO).

As per Claim 58 Son teaches the wireless communication device of claim 47, wherein the receiving of the packet comprises: processing the packet as a full-bandwidth MU MIMO PPDU based on determining that the PPDU format is the first compression mode of the MU-MIMO format (Paragraph 0253-0259 PPDU bandwidth signaled in the U-SIG field, only a puncturing (preamble puncturing)-applied type is signaled, and the reception device may thus recognize a MU-PPDU type (RU configuration). That is, if the non-OFDMA PPDU to which OFDMA is not applied is transmitted, the U-SIG field may include a puncturing channel information field indicating a pattern of RUs punctured in the total bandwidth in which the PPDU is transmitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (USP 2021/0212035) in view of Zhang et al. (USP: 2013/0308713).

As per Claim 26 Son teaches the method of claim 25, However, Son does not explicitly disclose wherein the processing of the packet comprises: determining that a common field of the non-legacy signal field includes a punctured channel table; and identifying one or more punctured subchannels of the wireless channel based on the punctured channel table.
Zhang disclose wherein the processing of the packet comprises: determining that a common field of the non-legacy signal field includes a punctured channel table; and identifying one or more punctured subchannels of the wireless channel based on the punctured channel table (Paragraph 0054, 0056 single user beamforming in additional channel configurations not indicated in FIG. 10. For example, in some embodiments, partial compressed feedback is utilized for a 2.times.2 channel configuration when single user mode of operation is being utilized. In such embodiments, .psi. angles are additionally punctured from the table 1000 for the 2.times.2 channel configuration listed in the table 1000.. Further, in some embodiments, partial compressed feedback is additionally utilized for some or all multi-stream channel configurations listed in table 10. In some such embodiments, .psi. angles corresponding to only the first column of the steering matrix V' are punctured from the ordering listed for these channel configurations the table of FIG. 10. For example, for the 4.times.1 channel configuration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son with the teachings of Zhang in order to the make the system more efficient. Because the modification would compressed feedback is additionally utilized for some or all multi-stream channel configurations listed in table (see Zhang Paragraph 0056).  

As per Claim 55 Son teaches the wireless communication device of claim 54, However, Son does not explicitly disclose wherein the processing of the packet comprises: determining that a common field of the non-legacy signal field includes a punctured channel table; and identifying one or more punctured subchannels of the wireless channel based on the punctured channel table.
Zhang disclose wherein the processing of the packet comprises: determining that a common field of the non-legacy signal field includes a punctured channel table; and identifying one or more punctured subchannels of the wireless channel based on the punctured channel table (Paragraph 0054, 0056 single user beamforming in additional channel configurations not indicated in FIG. 10. For example, in some embodiments, partial compressed feedback is utilized for a 2.times.2 channel configuration when single user mode of operation is being utilized. In such embodiments, .psi. angles are additionally punctured from the table 1000 for the 2.times.2 channel configuration listed in the table 1000.. Further, in some embodiments, partial compressed feedback is additionally utilized for some or all multi-stream channel configurations listed in table 10. In some such embodiments, .psi. angles corresponding to only the first column of the steering matrix V' are punctured from the ordering listed for these channel configurations the table of FIG. 10. For example, for the 4.times.1 channel configuration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son with the teachings of Zhang in order to the make the system more efficient. Because the modification would compressed feedback is additionally utilized for some or all multi-stream channel configurations listed in table (see Zhang Paragraph 0056).  


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468